office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-103430-16 uil the honorable kirsten gillibrand united_states senator clinton square albany ny attention ------------------- dear senator gillibrand i am responding to your inquiry dated date on behalf of your constituent - -------------------- she wrote that she has health insurance through her employer that includes coverage for her domestic partner and her two children however her employer told her that only a portion of the health_insurance_coverage will be excluded from her income_tax which she refers to as pre-tax it appears that the employer is now including the value of health_insurance_coverage for your constituent’s two children and domestic partner in her gross_income which she refers to as post-tax and she asks about a change in the law she did not state the ages of her children i am not aware of any recent changes to those rules generally the applicable rules under sec_106 of the internal_revenue_code exclude health coverage that an employer provides from an employee’s gross_income if the coverage is for the employee the employee’s spouse the employee’s dependents and any child of the employee who as of the end of the taxable_year has not reached age accordingly an employer can exclude health coverage for an employee’s child from the employee’s income in a taxable_year if the child has not attained age as of the end of the taxable_year conex-103430-16 for purposes of the sec_106 exclusion a domestic partner is not a spouse however an employer can exclude health coverage for an employee’s domestic partner from an employee’s income if the domestic partner qualifies as a dependent of the employee generally to qualify as a dependent for this purpose an individual must meet the following four conditions he or she is not a qualifying_child of any taxpayer he or she is a citizen national or legal resident_of_the_united_states or a resident of a contiguous country he or she is a member of the employee’s household for the full tax_year he or she receives more than half of his or her support from the employee these are long-standing rules and are not related to any recent change in federal_law or irs position i hope this information is helpful if you need additional information please contact ------ ----------------------- or me at -------------------- sincerely janet a laufer senior technician reviewer health and welfare branch office of associate chief_counsel tax exempt and government entities
